James R. Cooper, Judge, dissenting. I respectfully dissent from the majority’s holding in this case. The majority has held that Carter Oil Company, Inc. cannot recover against appellant because of its own negligence in failing to make sure that a policy of insurance had been issued on the truck in question. The trial court held that, because of its breach of a duty to procure insurance, Mack could not recover the amount of its lien from Carter, and that for the same reason, Mack was liable to Carter for the difference in the lien amount and the fair market value of the truck at the time of the loss, less salvage. I believe that the trial court was correct. The Chancellor specifically found that Carter’s failure to discover the error made by Mack did not make the mistake mutual, and that there was no negligence or inequitable conduct by Carter which would cause the Court to reform the contract. I do not believe that these findings by the trial court are clearly erroneous or against a preponderance of the evidence and I would affirm. Had Carter brought suit against Mack for the fair market value of the truck, based on Mack’s same failure to procure insurance, I cannot see how Mack would be entitled to a credit for over 85,000.00 over and above the amount of its lien and the salvage value of the truck, yet that is the practical result of the majority’s holding in this case.